


EXHIBIT 10.136
Deutsche Bank AG, London Branch
[deutschebanklogo.jpg]


Currency Option Transaction
Our ref: 590332916-1
USI: 10302106780112000000000000000000590332916P
2 April, 2013



MICRON TECHNOLOGY INC
CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY 12207 2543,NEW YORK,UNITED STATES
+1 6464612650
Dear Sirs,
Deutsche Bank AG, London Branch
FX Options Operations
Winchester House
1, Great Winchester Street
London. EC2N 2DB


Telex: 94015555
Swift: DEUT GB2L
Direct Line. +44 207 541 1709
Direct Fax: +44 207 545 6338/6366



The purpose of this letter agreement is to confirm the terms and conditions of
the Currency Option entered into between us Deutsche Bank AG, London Branch
("Party A") and MICRON TECHNOLOGY INC ("Party B") on the Trade Date referred to
below (the "Transaction").
The definitions and provisions contained in the 1998 FX and Currency Option
Definitions (the "FX Definitions") as published by the International Swaps and
Derivatives Association, Inc., the Emerging Markets Traders Association and The
Foreign Exchange Committee are incorporated into this Confirmation. In the event
of any inconsistency between the FX Definitions and this Confirmation, this
Confirmation will prevail.
If you and we are parties to either an ISDA Interest Rate and Currency Exchange
Agreement (for which purposes this Transaction shall constitute a “Swap
Transaction”) or an ISDA Master Agreement (in each case an “Agreement”) then
this Confirmation supplements forms part of and is subject to such Agreement,.
If you and we are not yet parties to an Agreement then this Confirmation
evidences a complete and binding agreement between Party A and Party B as to the
terms of the Transaction to which this Confirmation relates. In addition Party A
and Party B agree to use all reasonable efforts promptly to negotiate, execute
and deliver an agreement in the form of the ISDA Master Agreement
(Muticurrency-Cross Border) (the “ISDA Form”) with such modifications as you and
we will in good faith agree. Upon execution by Party A and Party B of such an
agreement, this Confirmation will supplement, form part of, and be subject to
that agreement. All provisions contained or incorporated by reference in that
agreement upon its execution will govern this Confirmation. Until we execute and
deliver that agreement, this Confirmation, together with all other documents
referring to the ISDA Form (each a “Confirmation”) confirming transactions (each
a “Transaction”) entered into between us (notwithstanding anything to the
contrary in a Confirmation) shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA Form as if we had executed an agreement on
the Trade Date of the first such Transaction between us in such form with the
Schedule thereto (i) specifying only that (a) the governing law is English law
and (b) the Termination Currency is U.S., Dollars, (ii) incorporating the
addition to the definition of “Indemnifiable Tax” contained in (page 48 of) the
ISDA “Users Guide to the 1992 ISDA Master Agreements” and (iii) incorporating
any other modifications to the ISDA form specified below.
The terms of the Transaction to which this Confirmation relates are as follows:
1.    General Terms:
Trade Date:
26 March 2013
Buyer:
Party B
Seller:
Party A
Currency Option Style:
European
Currency Option Type:
JPY Put/USD Call
Put Currency and Put Currency Amount:
JPY 4,000,000,000
Call Currency and Call Currency Amount:
USD 42,395,336.51
Expiration Date:
25 September 2013
Expiration Time:
10:00 hours (Local time in New York)
Settlement Date:
27 September 2013
Strike Price:
JPY 94.35000 per USD 1.00




Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member the London Stock
Exchange, Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. (10107)
Deutsche Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------




2.    Representations:
Each party represents to the other party as of the date that it enters into this
Transaction that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):
(i)
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction, it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered to be investment advice or a recommendation
to enter into the Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.



(ii)
Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts the terms and conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of the
Transaction.



(iii)
Status of Parties. The other party is not acting as a fiduciary for or adviser
to it in respect of this Transaction.



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us or by sending to us a letter or facsimile substantially
similar to this letter, which letter or facsimile sets forth the material terms
of the Transaction to which this Confirmation relates and indicates your
agreement to those terms.
Confirmed as of the date first above written:
 
DB Authorized Signatory
MICRON TECHNOLOGY INC
 
 
By:
/s/ Anne Miller
 
By:
/s/ Sangeetha Manvi
Name:
 
 
Name:
Sangeetha Manvi
Authorised Signatory
 
Authorised Signatory

For any query relating to this Confirmation, please contact us on 001
201-593-3700
If you agree with the details of this confirmation, please sign and return to
fax number 001 201-593-6671
This is a computer generated confirmation and does not require a Deutsche Bank
AG authorised signature.

Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member the London Stock
Exchange, Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. (10107)
Deutsche Bank Group online: http://www.deutsche-bank.com

